DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PAP 2003/0165216 A1) in view of Goossen et al. (US PAP 2014/0348296 A1).
           With respect to claim 1, Walker et al. teach a display unit  (236) for an X-ray system, an X-ray imaging system, a method for identifying a bounder error in X-ray image data and a Non-transitory computer-readable medium having executable instructions stored thereon, which, when executed by a processor, cause the processor to perform a method for identifying a boundary error in X-ray image data comprising (see abstract; Figs. 1-23; paragraphs 0010-0038): a data communication interface configured to obtain first X-ray image data of a first portion of a region of interest of an object using an X-ray imager (see paragraph 0035), wherein the first X-ray image data is obtained using an X-ray imager having an adjustable field of view set to an initial field of view state (see paragraph 0014); a processor (208) configured to analyze the first X-ray image data to: identify a boundary error (62) in the first X-ray image data; 

    PNG
    media_image1.png
    310
    500
    media_image1.png
    Greyscale
define a boundary error region contiguous to the first X-ray image data based on the analysis of the first X-ray 
           Walker et al. fails to explicitly mention a display output comprising a projection configured to display the boundary error indication by projecting the boundary error indication onto a second portion of the region of interest of the object using the projection. 
          Goossen et al. discloses a system/method for positioning a patient for guided X-ray imaging which explicitly teaches a target anatomy representation (16) an indication of the boundaries of the irradiation area (38) (see Fig. 3; paragraphs 0067 and 0078) and

    PNG
    media_image2.png
    498
    567
    media_image2.png
    Greyscale
 a display output comprising a projection configured to display the boundary error indication by projecting the boundary error indication onto a second portion of the region of interest of the object using the projection (see Fig. 3; paragraphs 0067 and 0078) in order to improve image accusation procedure. 
          Walker et al. and Goossen et al. disclose related methods and apparatuses for X-ray imaging.  
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a display output comprising a projection configured to display the boundary error indication by projecting the boundary error indication onto a second portion of the region of interest of the object using the projection as suggested by Goossen in the method and apparatus of Walker et al. since such a modification would improve and dynamically optimize image accusation procedure in real time. 
            It would have been obvious to treat Walker et al. and Goossen et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claims 1, 9, 10 and 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

          With respect to claim 2, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139) teach the display unit according to claim 1, wherein the display output comprises: a user interface display configured to display the boundary error indication on the user interface display unit (see paragraphs 0021 and 0028). 
           With respect to claim 3, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139)  teach the display unit according to claim 1, wherein the processor is further configured to combine the boundary error indication with the first X-ray image data to form annotated first X-ray image data, and wherein the display output is further configured to display the boundary error indication by displaying the annotated first X-ray image data on the user interface display (see paragraphs 0021 and 0028; Fig. 21). 
            With respect to claim 4, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139) teach the display unit according to claims 1, wherein Goossen et al. teaches that the processor is further configured to calculate an updated field of view state, and display the updated field of view indication by projecting the updated field of view indication onto a third portion of the region of interest of the object, and/or displaying the updated field of view indication on the user interface display (see paragraph 0034), since such a modification would improve and dynamically optimize image accusation procedure in real time. 
            With respect to claim 6, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139) teach the display according to claims 1 but fail to explicitly teach that the projection further comprises: a light filter element operatively coupled to the processor and configurable to extend at least partially over the periphery of a light path of a light source  directed at the region of interest, wherein the processor is further configured to configure the light filter element to extend at least partially over the periphery of the light path of the light source located inside the X-ray source based on the boundary error indication, and to send an illumination signal to illuminate a light source inside the X-ray source. 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a light filter element operatively coupled to the processor and configurable to extend at least partially over the periphery of a light path of a light source directed at the region of interest as a colored indicator for projection in the apparatus of Walker et al. as modified by Goossen et al., since such a modification would provide user with the capabilities to display any type of image that can be programmed and to change the displayed image dynamically as needed. 
              With respect to claim 8, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139) teach the display unit according to one of the preceding claims 1, wherein the processor is configured to analyze the first X-ray image data by comparing a portion of the first X-ray image data to an anatomical model and/or a probabilistic anatomical atlas (see paragraphs 0010-0038). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PAP 2003/0165216 A1) in view of Goossen et al. (US PAP 2014/0348296 A1) as applied to claim 1 above, and further in view of Lalena et al. (US PAP 2012/0039447 A1).
          With respect to claim 5, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al. (see paragraphs 0057-85 and 0139) teach the display unit according to claims 1 but fail to explicitly teach that the projection is digital; and wherein the boundary error indication is projected onto a second portion of the region of interest of the object using the digital projection. 
          Lalena et al. discloses a system/method for positioning a patient for guided X-ray imaging which explicitly teaches that the projection is digital; and wherein the boundary error indication is projected onto a second portion of the region of interest of the object using the digital projection (see paragraphs 0062 and 0063) providing user with the capabilities to display any type of image that can be programmed and to change the displayed image dynamically as needed. 
         Walker et al., Goossen et al. and Lalena et al. disclose related methods and apparatuses for X-ray imaging.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide an arrangement when the projection is digital; and wherein the boundary error indication is projected onto a second portion of the region of interest of the object using the digital projection as suggested by Lalena et al. (see paragraphs 0062 and 0063) in the system of Walker et al. as modified by Goossen et al., since such a modification would provide user with the capabilities to display any type of image that can be programmed and to change the displayed image dynamically as needed. 

            With respect to claim 7, Walker et al. (see paragraphs 0010-0038) as modified by Goossen et al.  (see paragraphs 0057-85 and 0139) teach the display unit according to claims 1 but fail to explicitly teach that the boundary error indication and/or the updated field of view indication is displayed on the user interface and/or on a portion of the region of interest of the object using at least one colored rectangular indication, a region having lower or higher brightness compared to the first and/or second X-ray image data, a flashing indication, and an outline of an anatomical feature.
          Lalena et al. discloses a system/method for positioning a patient for guided X-ray imaging which explicitly teaches that the boundary error indication and/or the updated field of view indication is displayed on the user interface and/or on a portion of the region of interest of the object using at least one colored rectangular indication, a region having lower or higher brightness compared to the first and/or second X-ray image data, a flashing indication, and an outline of an anatomical feature (see paragraphs 0079 and 0080) providing user with the capabilities to display any type of image that can be programmed and to change the displayed image dynamically as needed, such as: reporting status or error condition and/or to instruct the medical personal. 
         Walker et al., Goossen et al. and Lalena et al. disclose related methods and apparatuses for X-ray imaging.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the boundary error indication and/or the updated field of view indication is displayed on the user interface and/or on a portion of the region of interest of the object using at least one colored rectangular indication, a region having lower or higher brightness compared to the first and/or second X-ray image data, a flashing indication, and an outline of an anatomical feature as suggested by Lalena et al.(see paragraphs 0079 and 0080) in the system of Walker et al. as modified by Goossen et al., since such a modification would provide user with the capabilities to display any type of image that can be programmed and to change the displayed image dynamically as needed, such as: reporting status or error condition and/or to instruct the medical personal. 
            It would have been obvious to treat Walkeret al., Goossen et al. and Lalena et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claims 5 and 7 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheehan et al. (US Patent 5, 570,430; see column 16, lines 24-37); Bjaerum et al. (US PAP 2017/0090571 A1; see paragraph 0024) and Sakata et al. (US PAP 2014/0334708 A1; see paragraph 0105) teach X-ray imaging methods and apparatus identifying boundary error in the X-ray image data.
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./   November 20, 2021